Exhibit 21 List of Subsidiaries The Company has twenty-six wholly-owned subsidiaries located throughout the world, as follows: 1. Mannatech Australia Pty Limited 2. Mannatech Japan, G.K. 3. Mannatech Korea, Ltd. 4. Mannatech Limited (a New Zealand Company) 5. Mannatech Limited (a UK Company) 6. Mannatech Taiwan Corporation 7. Mannatech Payment Services Incorporated 8. Mannatech Products Company Inc. 9. Internet Health Group, Inc. 10. Mannatech (International) Limited 11. Mannatech, Incorporated Malaysia Sdn. Bhd. 12. Mannatech Singapore Pte. Ltd. 13. Mannatech Canada Corporation 14. Mannatech South Africa (Pty) Ltd 15. Mannatech Bermuda Holdings Limited 16. Mannatech Denmark ApS 17. Mannatech (Gibraltar) Holdings Limited 18. Mannatech Swiss Holdings GmbH 19. Mannatech Swiss International GmbH 20. Mannatech Malaysia Trading Co. Sdn. Bhd. 21. Mannatech Norge A/S 22. Mannatech Sverige AB 23. MTEX Mexico SRL CV 24. MTEX Mexico Services SRL CV 25. Mannatech Cyprus Limited 26. Mannatech Ukraine LLC
